Name: 85/600/EEC: Commission Decision of 12 December 1985 on the implementation of the reform of agricultural structures in France pursuant to Council Directive 75/268/EEC (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  Europe; NA;  economic policy
 Date Published: 1985-12-31

 Avis juridique important|31985D060085/600/EEC: Commission Decision of 12 December 1985 on the implementation of the reform of agricultural structures in France pursuant to Council Directive 75/268/EEC (Only the French text is authentic) Official Journal L 373 , 31/12/1985 P. 0048 - 0048COMMISSION DECISIONof 12 December 1985on the implementation of the reform of agricultural structures in France pursuant to Council Directive 75/268/EEC(Only the French text is authentic)(85/600/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community,Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (1), as last amended by Regulation (EEC) N ° 797/85 (2), and in particular Article 13 thereof,Whereas the French Government notified, pursuant to Article 13 of Directive 75/268/EEC in conjunction with Article 17 (4) of Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (3), as last amended by Regulation (EEC) N ° 797/85,circular N ° 5019 of 26 December 1984 on compensatory allowances for the winter 1984/85, andministerial order of 29 January 1985 concerning allowances agreed for certain categories of farmers in mountain and less-favoured areas;Whereas pursuant to Article 13 of Directive 75/268/EEC in conjunction with Article 18 (3) of Directive 72/159/EEC the Commission has to decide whether, having regard to the provisions notified, the existing provisions in France for the implementation of Directive 75/268/EEC continue to satisfy the conditions for financial contribution by the Community to common measures within the meaning of Article 13 of Directive 75/268/EEC;Whereas the abovementioned provisions satisfy the conditions and objectives of Directive 75/268/EEC; Whereas the EAGGF Committee has been consulted on the financial aspects;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure,HAS ADOPTED THIS DECISION:Article 1The provisions existing in France for the implementation of Directive 75/268/EEC continue, having regard to circular N ° 5019 of 26 December 1984 on compensatory allowances for the winter 1984/85 and the ministerial order of 29 January 1985 concerning allowances agreed for certain categories of farmers in mountain and less-favoured areas, to satisfy the conditions for financial contribution by the Community to common measures within the meaning of Article 13 of Directive 75/268/EEC.Article 2This Decision is addressed to the French Republic.Done at Brussels, 12 December 1985.For the CommissionFrans ANDRIESSENVice-President(1) OJ N ° L 128, 19. 5. 1975, p. 1. (2) OJ N ° L 93, 30. 3. 1985, p. 1. (3) OJ N ° L 96, 23. 4. 1972, p. 1.